DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on June 29, 2022, have been considered and an action on the merits follows.  As directed by the amendment, Claim 1 has been cancelled and claims 2-3 and 6 have been amended.  Accordingly, claims 2-9 are pending in this application.
The amendment filed June 29, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Drawing including Figures 8 and 9, the specification which includes the phrase “game console or other accessory 40, 50, 60” (Paragraph 0013) and “to retain accessories such as these game consoles” (Paragraph 0003).
Applicant is required to cancel the new matter in the reply to this Office Action.
Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but are not persuasive. 
In response to applicant’s arguments to the new matter objections and rejections, applicant is respectfully reminded that the only reference to a gaming device in the application, as originally filed, was paragraph 0003, which states “Gamers have a particular need to hold portable game consoles to free up their hands in order to use a cell phone while carrying the game consoles”.  Therefore, there is no structure or orientation to show or describe the use of a game console with a hooded pull-over garment.  Thus, this description merely seems to suggest a hooded pull-over garment with a pocket.
On page 11 of the Applicant’s Remarks, the Applicant argues that Lekven does not disclose retaining the face mask or other accessory by way of devices disposed on the exterior of the hood.  
The previous Office Action rejected claims filed March 01, 2022, which did not make include the limitation requiring retaining the face mask or other accessory by way of devices disposed on the exterior of the hood.  Thus, applicant’s arguments are not commensurate with the rejected claims.  A new rejection is provided below based on applicant’s newly amended claims.
On page 12 of the Applicant’s Remarks, the Applicant argues that neither Lekven nor Souffrain teach or contemplate a hoodie with devices exterior to the hoodie for connecting an accessory such as face mask.   Applicant’s arguments are not commensurate with the rejected claims and a new rejection is set forth below to address the newly added claim limitations. 
Please see detailed rejections below.
Drawings
The new drawings Fig. 8-9 were received with the amendment filed June 29, 2022.
This drawings are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Applicant’s drawing (Figures 8-9) is considered new matter, there is no support in the disclosure or prior drawings.  For example, there is no support for the size, shape, orientation, appearance, location on the garment or device type of the “game console or other accessory 40, 50, 60” as described in the BRIEF DESCRIPTION OF THE DRAWINGS in the amendment to the specification.  Applicant is respectfully required to cancel the new matter in the reply to this Office Action.
Specification – Abstract
The abstract of the disclosure is objected to because the phrase “The invention concerns hoodie garments” is used.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The invention concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Specification -New Matter
The amendment filed June 29, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter “game console or other accessory 40, 50, 60” into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
The new matter “game console or other accessory 40, 50, 60”, (Paragraph 0013, Line 6) is not supported in the Specification dated December 07, 2020 as originally filed.  Specifically, the Detailed Description does not include the use of  the term “game console or other accessory 40, 50, 60”.  
The new matter “to retain accessories”, (Paragraph 0003, Lines 4-5) is not supported in the Specification dated December 07, 2020 as originally filed.  
The new matter “Traditional face mask”, (Paragraph 0003, Line 3) is not supported in the Specification dated December 07, 2020 as originally filed.  
The new matter “hoodie at the middle portion of the head covering so as to provide one or more support points for accessories”, (Paragraph 0005, Lines 2-4) is not supported in the Specification dated December 07, 2020 as originally filed. .  
 Applicant is respectfully reminded that there must be support for the newly added subject matter in the application, as originally filed.  Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In Claim 6 the limitation “attachment means” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic place holder “means” coupled with functional language without reciting sufficient structure to achieve the function.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 & 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The new matter “the accessory is a gaming device”, recited in Claims 5 & 9 (Page 6 and Page 7) is not supported in the specification December 07, 2020 as originally filed.   It is unclear where Applicant provides support for the terms  “accessory is a gaming device and Applicant should specifically point out the support for any amendments made to the specification and provide explanation of Applicant’s position.  See MPEP 2163.06.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2005/0241045 A1 to TOLTON (herein after "Tolton") in view of United States Patent Application Publication No. US 2017/0055597 A1 to LEKVEN (herein after "Lekven").
As to Claim 2, Tolton discloses, an improvement in a hooded garment (See Annotated Figure 1 of Tolton), the hooded garment comprising a head section having a left exterior side and a right exterior side (See Annotated Figure 1 of Tolton), the improvement comprising: a right device affixed to the right exterior side of the head section (See Annotated Figure 1 of Tolton); and a left device affixed to the left exterior side of the head section (See Annotated Figure 1 of Tolton), the right device (exterior retainer 42) and the left device (exterior retainer 40). 
However, Tolton does not explicitly disclose wherein the device (exterior retainer 40,42) is configured to retain strings of a face mask.
Lekven teaches hoodies with face masks and discloses a hoodie configured to retain strings of a face mask (See Annotated Figure 5 and Paragraphs 0008-0011, teaching a face mask (102) with strings (ear loops 103) with a button and configured to retain strings of a face mask).
Tolton is analogous art to the claimed invention as it relates to hoodie garment; and, Lekven is analogous art to the claimed invention in that it provides a hoodie and face mask with buttons to attach to the hoodie for the comfort of the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the hoodie of Tolton, wherein the device is configured to retain strings of a face mask, as taught by Lekven, in order to provide a mask that could be fastened around the wearers head and pulled tight for additional protection for the mask wearer.  

    PNG
    media_image1.png
    978
    928
    media_image1.png
    Greyscale

As to Claim 3, Tolton discloses an improvement in a hooded garment (hood 12) for a user of an accessory (See Annotated Figure 1 of Tolton), the hooded garment having a head section (See Annotated Figure 1 of Tolton), the head section having an exterior (See Annotated Figure 1 of Tolton), the improvement comprising:
at least one retention device (40,42) affixed to the exterior of the head section (See Annotated Figure 1 of Tolton).
However, Tolton does not explicitly disclose the retention device configured to retain the accessory proximate the user's face (See Annotated Figure 1 of Tolton).
Lekven teaches hoodies with face masks and discloses a hoodie wherein the retention device is configured to retain the accessory proximate to the user's face (See Annotated Figure 5 and Paragraphs 0008-0011, teaching a face mask (102) with strings (ear loops 103) with a button and configured to retain strings of a face mask).
Tolton is analogous art to the claimed invention as it relates to a hoodie garment; and Lekven is analogous art to the claimed invention in that it provides a hoodie and face mask with buttons attached to the hoodie for the comfort of the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the hoodie of Tolton, wherein the retention device is configured to retain the accessory proximate to the user's face, as taught by Lekven, in order to provide a mask that would make the garment more waterproof especially during snow build up, thereby preventing build up for the mask user by allowing the snow to repel from the mask of the hoodie.
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image2.png
    865
    1244
    media_image2.png
    Greyscale

As to Claim 4, Tolton/Lekven disclose the improvement in the hooded garment for the user of an accessory according to claim 3, but do not disclose wherein the accessory is a face mask (See Annotated Figures 5-6 of Lekven).
As to Claim 6, Tolton discloses a hooded garment (12) and the hooded garment comprises a head section (See Annotated Figure 1 of Tolton), the head section having an exterior (See Annotated Figure 1 of Tolton), the hooded garment further comprising: at least one retention device affixed to the exterior of the head section (See Annotated Figure 1 of Tolton), but Tolton is silent wherein an accessory for a user in combination, wherein: the accessory comprises attachment means configured to engage at least one anatomical feature of the user in order to retain the accessory proximate the user's face; the at least one retention device configured to engage the attachment means of the accessory, thereby retaining the accessory proximate the user's face.
Lekven teaches hoodies with face masks and discloses a hoodie comprising an accessory for a user in combination, wherein: the accessory comprises attachment means configured to engage at least one anatomical feature of the user in order to retain the accessory proximate the user's face (See Annotated Figures 6-7, and Paragraphs 0008 & 0012, teaching an attachment means (ear loops 103 of Lekven) normally configured to engage at least one anatomical feature of the user in order to retain the accessory proximate the user’s face); the at least one retention device (button 108) configured to engage the attachment means (ear loops 103) of the accessory (facemask 102), thereby retaining the accessory (facemask 102) proximate the user's face (See Annotated Figures 5-6 of Lekven, and Paragraphs 0008 & 0012). 
Lekven is analogous art to the claimed invention in that it provides a hoodie and face mask with buttons to attach to the hoodie for the comfort of the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the hoodie of Tolton, wherein an accessory for a user in combination, wherein: the accessory comprises attachment means configured to engage at least one anatomical feature of the user in order to retain the accessory proximate the user's face; the at least one retention device configured to engage the attachment means of the accessory, thereby retaining the accessory proximate the user's face, as taught by Lekven, in order to provide a mask that would make the garment more waterproof especially during snow build up, thereby preventing build up for the mask user by allowing the snow to repel from the mask of the hoodie.
This would simply be the substitution of prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 7, Tolton/Lekven disclose the hooded garment (12 of Tolton) and the accessory (facemask 102 of Lekven)  for a user in combination according to claim 6, wherein the accessory is a face mask and the attachment means are strings on the face mask (See Annotated Figure 5 of Lekven).
As to Claim 8, Tolton/Lekven disclose the hooded garment (12 of Tolton)  and the accessory (facemask 102 of Lekven)  for a user in combination according to claim 7, wherein the at least one anatomical feature are ears (See Figure 1 of Tolton, teaching the hoodie covering the ears. Examiner interprets the anatomical ears as the hoodie to having a right and a left ear section that covers the ears), the head section of the hooded garment has a left side and a right side (See Figure 1 of Tolton, teaching the head section of the hooded garment has a left side and a right side) , and the at least one retention device comprises a right device affixed to the right side of the head section and a left device affixed to the left side of the head section (See Figure 1 of Tolton, teaching a right device affixed to the right side of the head section and a left device affixed to the left side of the head section).

Claims 5 & 9 are rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Application Publication No. US 2005/0241045 A1 to TOLTON (herein after "Tolton") in view of United States Patent Application Publication No. US 2017/0055597 A1 to LEKVEN (herein after "Lekven"), as to claims 3 and 6 above respectively, and further in view United States Patent Application Publication No. US 2020/0314517 A1 to SOUFFRAIN (herein after "Souffrain").
As to Claim 5, Tolton/ Lekven disclose the improvement in the hooded garment for the user of an accessory according to claim 3, but are silent wherein the accessory is a gaming device.
Souffrain teaches VR Mask System and discloses wherein the accessory is a gaming device (See Figures 1-4 and Paragraphs 0007- 0009 of Souffrain, “this VR/Audio mask can be used by anyone using Virtual Reality (VR) goggles for virtually any purpose and can also be used by anyone wanting to wear a hood/hoodie/mask and have built in wireless speakers on the ears” teaching an accessory (Virtual Reality (VR)Goggles) attached to a hoodie) (Specifically, See Paragraph 0025 of Souffrain, teaching the gaming device (VR mask system).
Souffrain is analogous art to the claimed invention in that it provides gaming device attached to the hoodie for the comfort of the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the accessory of Tolton, wherein the accessory is a gaming device, as taught by Souffrain, in order to provide a comfortable garment efficiently designed for use with VR systems (par. 0007) for the wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 9, Tolton/Lekven disclose the hooded garment and the accessory for a user in combination according to claim 6, but are silent wherein the accessory is a gaming device.
Souffrain teaches VR Mask System wherein the accessory is a gaming device (See Figures 1-4 and Paragraphs 0007- 0009 of Souffrain, “this VR/Audio mask can be used by anyone using Virtual Reality (VR) goggles for virtually any purpose and can also be used by anyone wanting to wear a hood/hoodie/mask and have built in wireless speakers on the ears” teaching an accessory (Virtual Reality (VR)Goggles) attached to a hoodie) (Specifically, See Paragraph 0025 of Souffrain, teaching the gaming device (VR mask system).
Souffrain is analogous art to the claimed invention in that it provides gaming device attached to the hoodie for the comfort of the garment wearer.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the accessory of Tolton/Lekven, wherein the accessory is a gaming device, as taught by Souffrain, in order to provide a comfortable garment efficiently designed for use with VR systems (par. 0007) for the wearer.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732